DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mangano (2010/0294675).
As to claims 1 and 8-9, Mangano  discloses an eyeglasses case (10,embodiment 1, Figures 1-3a) comprising: a hard bottom body (24, [0034] teaches the case is made of hard material such as plastic, metal) portion defining an upwardly opening, generally rectangular shaped cavity (Figure 3a shows the cross section of the case), the cavity 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the eyeglasses container of Mangano in one of the embodiment (Figures 1-3a) with bigger size as taught in the other embodiment (Figures 3-6a) to hold more than one pair of eye glasses or even glasses with temples in an extended orientation since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  
	In the alternative rejection

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the circular container of Mangano in one of the embodiment (Figures 4-6a) with rectangular shape as taught in the other embodiment (Figures 1-3a) since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  A Change in aesthetic (ornamental) design generally will not support 2144.04.
As to claim 4, Mangano as modified further discloses the hard bottom body portion being hingedly (hinge 27 and 67) attached to the hard cover or top body portion by one of a hinge and a portion of the inside lining to allow movements of the hard bottom body portion and the hard cover or top body portion between an open orientation and a closed orientation (Figure 2 and Figure 5).  
As to claims 6 and 10, Mangano as modified in the alternative rejection teaches the case closing apparatus includes at least one zipper extending around the periphery of the case from adjacent one side of a hinged rear portion to adjacent another side of the hinged rear portion (Figure 5 shows one zipper system).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mangano (2010/0294675) in view of Shields (1,919,262).
As to claim 5, Mangano as modified further discloses the inside lining includes a lower portion affixed to the hard bottom body portion and an upper portion affixed to the 00107251.119hard cover or top body portion (via adhesive).  However, Mangano does not disclose the lower portion being affixed to the upper portion along a rear edge to allow movements of the hard bottom body portion and the hard cover or top body portion between an open orientation and a closed orientation.  Nevertheless, Shields discloses an eyeglasses case with hard upper and lower body portion (2 and 1 respectively) and an inner liner (11) with upper portion covering the covering the inner surface of the upper body portion and lower portion covering the lower body portion and the upper portion and the lower portion are affixed (one pieces) to each other along a rear edge 
.  
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mangano (2010/0294675) in view of McCue et al (2015/0265020).
As to claims 7 and 11, Mangano as modified does not discloses the case closing apparatus includes two zippers, one zipper of the two zippers extending around the periphery of the case from adjacent one side of a hinged rear portion of the case to a point at the front of the case and a second zipper of the two zippers extending around the periphery of the case from adjacent another side of the hinged rear portion of the case to the point at the front of the case.  Nevertheless, McCue discloses a container (100) with opening cover by a flap, the open and the flap is secure via zipper closure system and specifically in order to access the items inside more rapidly, two zipper pulls are provided, two zippers meets at the central location (107) and unzip to the back adjacent to the hinged rear portion (108 and 109).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the zipper closing apparatus of Mangano with two zipper pull as taught by McCue to able to access the items inside the container more rapidly ([0064])
Allowable Subject Matter
s 2-3 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-16 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 6,003,663 discloses an eyeglass case with upstanding central rigid plastic well and not affixed to the outer container.
U.S. publication 2009/0114550 discloses an eyeglass cases with tie down to tie down the glasses.
U.S. publication 20200383441 discloses an eyewear case with upstanding well, but the location is at the front wall and does not disclose the material.
U.S. Patent 5,921,383 discloses an eyeglass case with hinged cover and a separate compartment for holding accessory 
U.S. patent 8,818,464 discloses a container size to a glass with temples in an extended orientation.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736